Judgment, Supreme Court, New York County (Geoffrey D. Wright, J.), entered February 26, 2013, denying the petition to annul the determination of respondent Department of Buildings, dated August 8, 2012, which denied petitioner’s application for a concrete testing license, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The determination that petitioner lacked the requisite moral character for a concrete testing license (Administrative Code of City of NY § 28-401.6) was rationally based (see generally Matter of Peckham v Calogero, 12 NY3d 424, 430-431 [2009]). The record shows that petitioner failed to initially disclose that it employed the former owner of a corporation that had previously been denied a concrete testing license upon the same ground, and who had pleaded guilty to criminal violations for performing concrete testing without a license. Thus, respondent’s conclusion that the failure to disclose the information was intentional was not irrational, nor was its determination that this failure to disclose demonstrated poor character on petitioner’s part (see e.g. Testwell, Inc. v New York City Dept. of Bldgs., 80 AD3d 266, 277 [1st Dept 2010]).
Concur—Mazzarelli, J.E, Friedman, Saxe and Feinman, JJ.